Citation Nr: 0008980	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than December 
27, 1994, for the grant of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for a 
cerebrovascular accident with homonymous hemianopsia found to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a heart disability as the result of 
VA medical treatment. 

3.  Entitlement to an increased rating for homonymous 
hemianopsia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1957 to July 1958.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO). 

The veteran claims that an earlier effective is warranted for 
the grant of entitlement to disability benefits under 38 
U.S.C.A. § 1151 for a cerebrovascular accident with 
homonymous hemianopsia.  He also claims that the Board's 
decision in July 1987 that denied entitlement to disability 
benefits under 38 U.S.C.A. § 1151 was clearly and 
unmistakably erroneous.  The issue regarding whether there 
was clear and unmistakable error in that decision will be 
reviewed in a separate decision.

As discussed below, the issues of entitlement to disability 
benefits under 38 U.S.C.A. § 1151 for a cardiopulmonary 
disability as the result of VA medical treatment and an 
increased rating for homonymous hemianopsia, will be 
remanded.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  During hospitalization at a VA Medical Center in July 
1985, the veteran experienced a cerebrovascular accident.

3.  In July 1987, the Board determined that compensation was 
not warranted for the residuals of a cerebrovascular accident 
under 38 U.S.C.A. § 1151 (then § 351), which was reconsidered 
in January 1989.

4.  On February 16, 1995, the RO received a letter from the 
appellant's Senator, which was construed as a request to 
reopen the 38 U.S.C.A. § 1151 claim.

5.  In a May 1995 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment.  

6.  In a December 1995 rating decision, the RO granted an 
effective date for the award of benefits from December 27, 
1994.  

7.  The award was made pursuant to the liberalized holding of 
the Gardner case concerning 38 U.S.C.A. § 1151 and therefore, 
the amended provisions of 38 C.F.R. § 3.358(c)(3), which were 
effective from November 25, 1991.


CONCLUSION OF LAW

An effective date of February 16, 1994, but no earlier, for 
the grant of disability benefits for the residuals of a 
cerebrovascular accident under 38 U.S.C.A. § 1151, is 
warranted.  38 U.S.C.A. §§ 1151, 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.114, 3.358, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his award of compensation under 
38 U.S.C.A. § 1151 should have been effective from the 
original date of his claim.  His representative argues that 
the decision in Brown v. Gardner (citation below) does not 
represent a liberalizing law and, therefore, that 38 C.F.R. 
§ 3.114 is not applicable.

The Board initially finds that the appellant's claim as to 
this issue is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  The 
Board also finds that the facts relevant to the issue on 
appeal have been properly developed and that the VA satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claims.  Id.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court), 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  That 
decision was, likewise, appealed, and in December 1994, the 
Supreme Court affirmed the lower courts' decisions in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  Thereafter, 
the VA Secretary sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amendments to 38 C.F.R. § 3.358(c)(3) were 
published to conform with the Supreme Court's decision, and 
were made effective from November 25, 1991.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).  The effective date of an award of disability 
compensation by reason of 38 U.S.C.A. § 1151 shall be the 
date such injury or aggravation was suffered if a claim is 
received within one year after that date; otherwise, it shall 
be the date of the receipt of a claim.  38 U.S.C.A. § 5110(c) 
(West 1991); 38 C.F.R. § 3.400(i) (1999).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  These provisions are 
applicable to original and reopened claims.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a) (1999).  This includes 
amendments to 38 C.F.R. § 3.114 effective June 12, 1996, made 
to encompass a factual situation addressed by the Court in 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  The new provision does not invalidate any 
portion of the regulation, but additionally provides that 
where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  62 Fed. Reg. 17706 (1997).

Generally, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
although the provisions of 38 C.F.R. § 3.114 were amended 
during the pendency of the appeal, a review of the change, as 
set forth above, reveals that it does not materially affect 
the analysis of the appellant's claim.

However, analysis of the appellant's claim is materially 
affected by the issuance of two precedent opinions by the VA 
General Counsel.  Essentially, O.G.C. Prec. 9-94 (March 25, 
1994), and O.G.C. Prec. 10-94 (April 25, 1994), in tandem 
stand for the proposition that an effective date of an award 
of compensation or pension based upon judicial precedents 
alone may be no earlier than the date of receipt of the claim 
therefor.  However, if an award may be predicated upon an 
administrative issue, such as an amendment to a regulation, 
prompted by a judicial precedent, 38 U.S.C.A. § 5110(g) 
should be applied in assigning the effective date if to do so 
would be to the benefit of the claimant.

Turning to the facts of the case, in May 1986, the RO 
received the appellant's claim for benefits for the residuals 
of a stroke that was alleged to have been caused by VA 
medical treatment rendered in July 1985.  In July 1987, the 
Board determined that compensation was not warranted for 
residuals of the cerebrovascular accident under 38 U.S.C.A. § 
1151 (then § 351).  The Board noted that the appellant's 
allegations with regard to negligence and complications of 
his stroke had been reviewed, but that the medical records 
failed to disclose any evidence of a wrongful act or omission 
or fault on the part of VA in the procedure.  In January 
1989, the Board reconsidered the earlier determination and 
denied benefits also.

On February 16, 1995, the RO received an inquiry from a 
member of Congress regarding the veteran's claim.  The RO 
considered this as a claim to reopen for benefits pursuant to 
38 U.S.C.A. § 1151.  In a May 1995 rating decision, the RO, 
pursuant to the holding of the Gardner case concerning 38 
U.S.C.A. § 1151, awarded compensation for disability 
resulting from VA treatment, effective from February 16, 1995 
(the date of the reopened claim).   

In a December 1995 rating action the RO granted an earlier 
effective date of December 27, 1994, reportedly in accordance 
with 38 C.F.R. § 3.114.  The RO determined that this December 
date was the effective date of the liberalizing law.  As 
noted, if a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114 (1999).

As referred to above, in March 1995, VA amended 38 C.F.R. § 
3.358(c)(3) in conformance with the Gardner decision.  These 
amendments were effective from November 25, 1991, the date of 
the decision in Gardner v. Derwinski.  It may be argued that 
the veteran's award of compensation benefits for stroke 
residuals pursuant to 38 U.S.C.A. § 1151 was based on the 
amended provisions of 38 C.F.R. § 3.358(c)(3).  In this 
regard, the Board notes that the RO received the veteran's 
claim in February 1995, that the liberalizing amendments were 
issued in March 1995 and made effective from November 25, 
1991, and that the award was made by a rating decision in May 
1995.  Since the claim was received more than one year after 
the effective date of the liberalizing provisions, an 
effective date one year prior to the date of receipt of the 
veteran's claim is proper.  That is, the proper effective 
date for the award of compensation benefits for stroke 
residuals, pursuant to 38 U.S.C.A. § 1151, is February 16, 
1994, one year prior to the date of receipt of the veteran's 
request to reopen his claim.  See 38 U.S.C.A. § 5110(g) (West 
1991).

While the veteran's representative argues that the Gardner 
case did not liberalize the existing regulation, it should be 
pointed out that both the appellant's February 1995 claim and 
the RO's May 1995 grant of benefits under 38 U.S.C.A. § 1151 
were explicitly predicated upon a change in the law 
pertaining to these types of benefits mandated by Gardner, 
supra.  Moreover, the VA General Counsel addressed this issue 
directly in VAOPGCPREC 10-94 and held

The effective dates of awards of 
compensation or pension based upon 
judicial precedents alone are governed by 
38 U.S.C. § 5110(a) and not 38 U.S.C. 
§ 5110(g), i.e., the effective dates may 
generally be no earlier than dates of 
receipt of claims.  However, if an award 
may be predicated upon an administrative 
issue, such as an amendment to a 
regulation, prompted by a judicial 
precedent, 38 U.S.C. § 5110(g) should be 
applied in assigning the effective date 
if to do so would be to the claimant's 
benefit.

The holding in Gardner was implemented by regulations 
promulgated by VA.  Therefore, the provisions of 38 U.S.C.A. 
§ 5110(g) should be applied to the appellant's instant claim 
for entitlement to an earlier effective date, if doing so 
would be to the veteran's benefit.

The veteran's representative has argued that VAOPGCPREC 23-94 
and 5-94 apply to the instant case.  The Board has applied 
VAOPGCPREC 9-94 and 10-94, which specifically address the 
impact of Gardner and other judicial precedents.  

VAOPGCPREC 5-94 concerns the effective date of service-
connection for non-Hodgkin's lymphoma under 38 C.F.R. 
§ 3.313.  This involves a regulation published in 1990 with 
an effective date of August 5, 1964 (the beginning date of 
the Vietnam era), which implemented a determination by the 
Secretary of VA that there was a relationship between Vietnam 
service and the development of non-Hodgkin's' lymphoma.  It 
held that an effective date for service connection for non-
Hodgkin's' lymphoma under 38 C.F.R. § 3.313 may generally be 
based on the date of receipt of an original claim for that 
benefit filed on or after August 5, 1964, regardless of 
whether the claim had previously been denied, if the claimant 
was otherwise eligible on the date of the claim.  It pointed 
out that, as a practical matter, the provisions of 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) permitting 
payment of retroactive benefits for periods prior to the date 
of receipt of a claim under certain circumstances could not 
be applicable in determining the effective date of an award 
of service connection under 38 C.F.R. § 3.313 because no one 
could have met all eligibility requirements for benefits 
under section 3.313 on its effective date of August 5, 1964.  
It does not specifically apply to provide for an effective 
date earlier than February 16, 1994, in this case because it 
applies to a regulation made pursuant to the Secretary's 
determination, not a judicial precedent.  Moreover, as noted 
in paragraph 6 of that opinion, Section 5110(g) provides that 
in no event shall an award be retroactive for more than one 
year from the date of application therefor of the date of 
administrative determination of entitlement.  It should be 
pointed out, in this regard, that the effective date of the 
amendment to 38 C.F.R. § 3.358 in this instance is November 
25, 1991, and that the earlier denials of this benefit 
involved claims filed and denied prior to that date.  

VAOPGCPREC 23-94, unlike VAOPGCPREC 5-94, does specifically 
involve the Gardner case.  Issued on December 27, 1994, it 
involved adjudication of pending claim under section 1151.  
It does not apply to the instant case, as the claim was not 
pending on December 27, 1994.  The current claim was filed in 
February 1995.  

The veteran and representative also argue that the effective 
date should be the date of the original claim.  By statute 
and regulation, the effective date for service connection 
based on a reopened claim cannot be the date of receipt of an 
original claim that was previously denied.  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).  

In summary, because the claim for entitlement to benefits 
based upon a liberalizing VA issue was received by the VA 
more than 1 year after the effective date of the new VA 
regulations implementing the Gardner holding, under 38 C.F.R. 
§ 3.114(a)(3), benefits may be authorized for a period of no 
more than one year prior to the date of the appellant's 
claim.  Accordingly, an effective date of one year prior to 
the receipt of the February 16, 1995, claim should be 
implemented.  Thus an effective date of February 16, 1994, 
but no earlier, for the award of compensation for additional 
disability of the stroke residuals under 38 U.S.C.A. § 1151 
is in order.


ORDER

Entitlement to an effective date of February 16, 1994, but no 
earlier, for the award of compensation under 38 U.S.C. § 1151 
for the residuals of a cerebrovascular accident is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.


REMAND

After a review of the record, the Board finds that further 
development is warranted.  A December 1995 rating action 
denied service connection for cardiac-related disabilities 
(aortic valve replacement and cardiac asthma) under 
38 U.S.C.A. § 1151.  The veteran was notified in January 
1996.  In June 1996, the veteran sent a statement along with 
medical documents regarding his heart disability.  The RO 
also received a statement from the veteran regarding his 
cardiopulmonary disability in August 1996.  In January 1997, 
the RO determined that the veteran had not presented new and 
material evidence to reopen a claim for a heart disability 
under 38 U.S.C.A. § 1151.  At the personal hearing, the 
veteran's representative argued that the August 1996 
statement was in actuality a notice of disagreement (NOD) and 
the issue should have been reviewed on a de novo basis.  

In regard to the issue of cardiac disability, there is a 
clear NOD in the August 1996 statement.  This document meets 
the requirements of a NOD as to that issue.  See 38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 20.201, 20.302(a).  It was in 
writing.  It was filed with the RO within one year of the 
notice of the December 1995, rating decision.  It identified 
the issue appealed (cardiac disability) and indicated a 
desire to contest the result.  The RO should have reviewed 
this issue on a de novo basis.

Moreover, a May 1995 rating action granted service connection 
for right homonymous hemianopsia.  The assignment of a 
disability evaluation was deferred until an examination could 
be performed.  In a December 1995 rating action, the RO 
assigned a 10 percent disability evaluation.  The RO received 
the veteran's NOD regarding the assigned disability 
evaluation in May 1996.  In June 1996, the veteran was 
granted a 30 percent rating for right homonymous hemianopsia.  
In the rating decision, the RO considered this increase as a 
full grant of benefits.  Under AB v. Brown, 6 Vet. App. 35 
(1993), where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  Therefore, this issue should be developed 
for appellate review.  

In both instances, a statement of the case (SOC) was not 
issued following the NOD.  The Court has held that, in such 
instances, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Also, in November 1995, the veteran's representative reported 
that the veteran is receiving benefits from the Social 
Security Administration (SSA).  A copy of the favorable 
decision was received by VA in February 1995, however, the 
supporting documents are not of record.  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should reevaluate the 
veteran's claim for service connection 
for a cardiac disability under 
38 U.S.C.A. § 1151 on a de novo basis.  

3.  If entitlement to disability benefits 
under of 38 U.S.C.A. § 1151 for a heart 
disability and/or entitlement to an 
increased rating for homonymous 
hemianopsia remains denied, the appellant 
and representative should be furnished a 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

